DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigus (US 2004/0057875).
Regarding claim 1, Bigus describes a liquid handling device. His device includes a means for harvesting energy ([0007]-[0009]); energy storage arranged for storing the harvested energy in the liquid handling device ([0029]); and an electronic component connected to the energy storage and configured to use the energy storage as a power source ([0009]).
Regarding claim 5, wherein the liquid handling device is a hand-held pipette, and wherein the means for harvesting energy comprises a solar cell integrated to the pipette (see citations above).
Regarding claim 7, the electronic component is a sensor configured to measure a state of the liquid handling device ([0009]-[0011], Reed sensor).
Regarding claim 10, the electronic component is a usage counter that records the usage of the liquid handling device (Id).
Regarding claim 11, the energy storage is a lithium ion battery or a supercapacitor ([0007], [0029]).
Regarding claim 12, Bigus teaches a method for energizing a liquid handling device.  He does this by harvesting energy ([0007]-[0009]); storing the harvested energy in an energy storage in the liquid handling device ([0007], [0029]), and energizing an electronic component of the liquid handling device with the stored and harvested energy ([0009]).
Regarding claim 18, solar energy is harvested by a solar cell integrated to the liquid handling device (see citations for claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Kohlbrenner et al. (US 2007/0135756).
Regarding claims 2 and 13, Bigus does not teach the recited limitations.
Kohlbrenner teaches that he generates power for a liquid dispensing system by using a magnet-through-coil system connected to a button of the liquid handling device and configured to harvest energy when the button is pushed or released ([0012]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included this feature as it would have increased the energy created by user manipulation of the device and thus lengthened the operating time of the device.
Regarding claims 4, 14, and 17, Bigus does not teach the recited limitations.
Kohlbrenner teaches that he generates power for a liquid dispensing system by using a piezoelectric material incorporated in a material of a part of the pipette, for example a button or a body or a handle of the pipette ([0016]).  Energy from mechanical movements or vibrations of the pipette or a part of the pipette is harvested by a piezoelectric material incorporated in a material of the pipette or in a material of the part of the liquid handling device, for example a button or a body or a handle of the liquid handling device (Id).
Furthermore, energy is harvested during rotation of a button, for example a counter, of the liquid handling device ([0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included these features as they would have increased the energy created by user manipulation of the device and thus lengthened the operating time of the device.

Claim(s) 3, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Terry (US 2016/0089601).
Regarding claims 3, 15, 16, and 19, Bigus does not teach the recited limitations.
Terry teaches that he uses a thermoelectric generator to generate power ([0009], [0012]).  The heat from a user's hand is harvested when the user holds the pipette by a thermoelectric generator integrated to the device ([0040]). Ambient heat is harvested by a thermoelectric generator integrated to the liquid handling device as well (implicit, as the thermoelectric generator would also generate heat in the ambient environment as well).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included these features as they would have increased the energy created by user manipulation of the device and thus lengthened the operating time of the device.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Wu et al. (US 20120081874).
Regarding claim 6, Bigus does not teach the recited limitations.
Wu describes that e-paper is a low power flexible display ([0007]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have used an electronic paper display integrated to a body of the pipette and having a shape with substantially the same curvature as the body of the pipette, as this would have provided a device with the same form factor and would require less power.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Magnussen et al. (US 2009/0000403) and official notice.
Regarding claim 8, Bigus does not teach the recited limitations.
Magnussen teaches that he includes a sensor configured to monitor a tip of the liquid handling device or the contents of the tip ([0168]).
However, he does not describe that it is an optical sensor.  The examiner officially notes that such sensors are common (not least based on the fact that the applicant does not describe such sensor in detail).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have provided this feature in order to increase the general usability of the device by making its operation more convenient to a user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of official notice.
Regarding claim 9, Bigus does not teach the recited limitations.
The examiner officially notes that attaching RFID tags to laboratory instruments is commonplace.
It would have been obvious to one of ordinary skill in the art at the time of invention to have included this feature as it is a labor saving practice that makes inventory of equipment easier to perform.

Claim(s) 2, 4, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of Kohlbrenner et al. (US 2007/0135756) and Wu et al. (US 20120081874).
Regarding claim 20, Bigus does not teach the recited limitations.
Kohlbrenner teaches that he generates power for a liquid dispensing system by using a piezoelectric material incorporated in a material of a part of the pipette, for example a button or a body or a handle of the pipette ([0016]).  Energy from mechanical movements or vibrations of the pipette or a part of the pipette is harvested by a piezoelectric material incorporated in a material of the pipette or in a material of the part of the liquid handling device, for example a button or a body or a handle of the liquid handling device (Id).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have included these features as they would have increased the energy created by user manipulation of the device and thus lengthened the operating time of the device.
Wu describes that e-paper is a low power flexible display ([0007]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have used an electronic paper display integrated to a body of the pipette and having a shape with substantially the same curvature as the body of the pipette, as this would have provided a device with the same form factor and would require less power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797